September 6, 2011 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Mail Stop 7010 Washington, DC20549 Attn:H. Roger Schwall, Assistant Director Donald F. Delaney, Staff Attorney Re: Newfield Exploration Company Form 10-K for the Fiscal Year Ended December 31, 2010 Filed February 25, 2011 File No.: 001-12534 Ladies and Gentlemen: We are writing to confirm our telephone conversation of September 1, 2011 with Donald Delaney of the Staff of the Securities and Exchange Commission.On behalf of Newfield Exploration Company (the “Company”), the Company has received the letter dated August 31, 2011 from the Staff and intends to submit its responses to that letter by September 30, 2011. Very truly yours, /s/ Brian Rickmers Brian Rickmers, Corporate Controller
